Citation Nr: 1020116	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  06-26 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a service connection claim for a right 
knee disorder.

2.  Whether new and material evidence has been received 
sufficient to reopen a service connection claim for a left 
knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from June 23, 1969, to 
August 14, 1969, with subsequent service in the Army National 
Guard from April 1976 to April 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi. 

These issues were previously before the Board in May 2008, at 
which point the case was remanded for further development.  
As discussed below, the Board finds that the agency of 
original jurisdiction (AOJ) substantially complied with the 
remand instructions and, therefore, a further remand is not 
required under Stegall v. West, 11 Vet. App. 268 (1998).  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran submitted additional evidence in support of his 
claims after the last supplemental statement of the case was 
issued by the AOJ in February 2010.  However, as the 
Veteran's representative waived AOJ review of the newly 
submitted evidence in his May 2010 post-remand brief, the 
Board may properly consider such evidence at this time.  See 
38 C.F.R. §§ 20.800, 20.1304(c) (2009).


FINDINGS OF FACT

1.  The Veteran's service connection claim for a right knee 
disorder was denied in a May 1970 rating decision, he was 
notified of such denial and his appellate rights, and he did 
not file a timely appeal.

2.  Evidence received since the last final denial is 
cumulative or redundant of the evidence of record at the time 
of the prior decision, or does not raise a reasonable 
possibility of substantiating the Veteran's claim for a right 
knee disorder.

3.  The Veteran's service connection claim for a left knee 
disorder was denied in a May 1970 rating decision, he was 
notified of such denial and his appellate rights, and he did 
not file a timely appeal.

4.  Evidence received since the last final denial is 
cumulative or redundant of the evidence of record at the time 
of the prior decision, or does not raise a reasonable 
possibility of substantiating the Veteran's claim for a left 
knee disorder.


CONCLUSIONS OF LAW

1.  The May 1970 denial of the Veteran's service connection 
claim for a right knee disorder was final.  38 U.S.C. 
§ 4005(c) (1964) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 
C.F.R. §§ 3.104, 19.118, 19.153 (1970) [38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009)]. 

2.  New and material evidence has not been received 
sufficient to reopen the previously denied service connection 
claim for a right knee disorder.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The May 1970 denial of the Veteran's service connection 
claim for a left knee disorder was final.  38 U.S.C. 
§ 4005(c) (1964) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 
C.F.R. §§ 3.104, 19.118, 19.153 (1970) [38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009)]. 

4.  New and material evidence has not been received 
sufficient to reopen the previously denied service connection 
claim for a left knee disorder.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper 
VCAA notice must inform the claimant of the information and 
evidence not in the record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186 (2002).  Such requirements 
apply to all elements of a service connection claim, including 
the degree and effective date of a disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For an 
application to reopen a previously denied claim, the notice 
must include the general elements of a service connection 
claim, the standard for new and material evidence to reopen a 
claim, and the reason for the previous denial on the merits, 
including the types of evidence that are necessary to 
substantiate the claim.  Kent v. Nicholson, 20 Vet. App. 1, 9-
10 (2006).  Proper notice must be provided prior to the 
initial unfavorable decision on the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in a May 2005 letter, 
prior to the initial rating decision in December 2005, of the 
evidence and information necessary to substantiate a service 
connection claim, and the responsibilities of the Veteran and 
VA in obtaining such evidence.  Further, he was advised of the 
correct standard for new and material evidence, the reasons 
for the previous denial on the merits, and the types of 
evidence that are necessary to substantiate his claims, in 
accordance with Kent.  The Veteran was again advised of such 
information, with a more detailed explanation of the reasons 
for the previous denial of his claims and the types of 
evidence and information necessary to reopen such claims, in a 
September 2006 letter.  This letter also advised the Veteran 
of the evidence and information necessary to establish a 
disability rating and an effective date, in accordance with 
Dingess/Hartman.  As the Veteran's claims were subsequently 
readjudicated, including in a February 2010 supplemental 
statement of the case, the timing defect as to such notice has 
been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-
77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board observes that the Veteran has not been specifically 
advised of the evidence and information necessary to establish 
service connection based on aggravation of a preexisting 
condition.  However, the Veteran and his representative have 
indicated actual knowledge of such requirements by citing to 
applicable laws and arguing that his preexisting right knee 
disorder was aggravated by service.  See, e.g., August 2006 
substantive appeal, May 2010 brief.  Further, the Board notes 
that the Veteran has argued that his left knee disorder is the 
result of aggravation from his right knee disorder.  However, 
as service connection has not been established for a right 
knee disorder, there is no prejudice by the lack of notice 
pertaining to the elements of a service connection claim as 
secondary to a service-connected disability.  

For the foregoing reasons, the Board finds that the essential 
fairness of the adjudication was not affected by any notice 
defects in this case.  See Shinseki v. Sanders, 129 S.Ct. 
1696, 1705-06 (2009) (determinations concerning harmless error 
should be made on a case-by-case basis, and the claimant has 
the burden of showing prejudice); Sanders v. Nicholson, 487 
F.3d 881, 889 (2007) (setting forth factors for determining 
whether a VCAA notice error affected the essential fairness of 
the adjudication; reversed on other grounds by Shinseki, 
supra).

With regard to the duty to assist, in compliance with the 
prior remand, the Veteran's service treatment records 
pertaining to both his period of active duty and his period in 
the Army National Guard (Guard) have been obtained and 
considered.  There is no indication that any service treatment 
records remain outstanding.  The Board notes that the 
Veteran's periods of active duty for training (ACDUTRA) have 
not been verified, although the AOJ requested such information 
from the Veteran's Guard unit, as directed in the prior 
remand.  However, as there is no indication of any injury or 
disease pertaining to the knees during service in the Guard, 
such information would not benefit the Veteran's claim in any 
way.  

Additionally, all identified, available post-service private 
and VA treatment records have been obtained and considered.  
In compliance with the prior remand, the AOJ made reasonable 
requests for identified post-service records and notified the 
Veteran of negative responses.  In particular, the AOJ 
received responses that records pertaining to the Veteran's 
claimed treatment in the 1970s by private and VA providers, as 
well as records pertaining to disability benefits from the 
Social Security Administration in the 1970s, were destroyed or 
otherwise unavailable.  However, the Board notes that the 
evidence previously before the AOJ included letters and 
treatment records from the two identified private providers 
from this period, and his records from the Guard include an 
evaluation conducted in 1975.  Further, to the extent that any 
missing records may show symptoms of a chronic disease within 
one year of separation from active duty, the provisions as to 
presumptive service connection on such basis are not 
applicable, as the Veteran does not have at least 90 days of 
active service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309(a).

As such, the Board finds that the AOJ substantially complied 
with the Board's prior remand directives, and the Veteran has 
not been prejudiced by the absence of any treatment records, 
to include during the period shortly after his active duty 
service.  The Board further observes that no VA examination 
or medical opinion has been provided.  However, as the Board 
finds herein that new and material evidence has not been 
received sufficient to reopen the claims, such assistance is 
not required.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 
(2007); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003).

In the circumstances of this case, a remand would serve no 
useful purpose, as it would result in unnecessarily imposing 
additional burdens on VA with no benefit to the Veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In this regard, VA has 
satisfied its duties to inform and assist the Veteran at 
every stage in this case, at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceedings.  As such, the Veteran will not be prejudiced by 
a decision on the merits of his claims.

II. Analysis

The Veteran contends that his current bilateral knee 
disorders are the result of experiences during active duty 
service, as well as aggravation during subsequent service in 
the Guard.  Specifically, he admits that his right knee 
disorder preexisted service, as he had surgery on the right 
knee in February 1969, only a few months prior to entering 
active duty in June 1969.  However, he essentially claims 
that such disorder was aggravated by active duty because he 
was not allowed to recuperate and did not receive proper 
treatment, which resulted in his being medically discharged 
in August 1969.  The Veteran further claims that his current 
left knee disorder is the result of having to put more 
pressure on that knee during active duty due to his right 
knee problems.  Additionally, the Veteran asserts that both 
knees were further aggravated during his subsequent service 
in the Guard in the 1970s, resulting in a medical discharge 
for that period of service as well.  See, e.g., August 2006 
substantive appeal, June 2007 hearing transcript, May 2010 
post-remand brief.

The Veteran's service connection claims were initially 
denied, and he was notified of such denials and his appellate 
rights, in May 1970.  Such decision was based on a 
determination that the evidence failed to show that either 
his preexisting right knee disorder or his left knee disorder 
was incurred or aggravated during service.  The Veteran did 
not appeal from such determinations, and the decision became 
final.  38 U.S.C. § 4005(c) (1964) [38 U.S.C.A. § 7105(c) 
(West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970) [38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009)].

The Veteran applied to reopen his previously denied claims in 
April 2005.  A threshold consideration in any case concerning 
a previously denied claim is whether new and material evidence 
has been received sufficient to reopen such claim.  38 
U.S.C.A. § 5108; see also Wakeford v. Brown, 8 Vet. App. 237, 
239-40 (1995).  

For claims to reopen that are received on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  For the purpose of determining whether 
new and material evidence has been received, all evidence 
received is generally presumed credible.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  However, evidence need not be 
presumed credible if the assertion is inherently incredible, 
or the individual is not competent to make such assertion.  
King v. Brown, 5 Vet. App. 19, 21 (1993); Duran v. Brown, 7 
Vet. App. 216, 220 (1994). 

To the extent that the Veteran's assertions constitute a new 
theory of entitlement, the Board notes that such assertions 
(as opposed to a separate diagnosis) do not require that the 
previously denied claims be reopened, whether or not they 
were previously addressed by the AOJ.  Instead, the new 
theories must be addressed as part of the previously denied 
claims, as they pertain to the same disabilities.  See 
Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006); Bingham 
v. Principi, 18 Vet. App. 470 (2004) aff'd sub nom. Bingham 
v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Ashford v. 
Brown, 10 Vet. App. 120 (1997).  Nevertheless, the Board 
recognizes that it is possible that a veteran's lay 
contentions may warrant reopening under the facts and 
circumstances of a particular case.

Here, evidence of record at the time of the last final denial 
included service records reflecting continuous treatment for 
his right knee disorder during active duty from June to 
August 1969.  On June 26, 1969, the Veteran reported having 
right knee surgery in February 1969, and he was diagnosed 
with post-surgical scarring and swelling.  He continued to be 
treated for swelling and pain, as well as reduced limitation 
of motion and right thigh atrophy.  A July 2 record further 
notes that the Veteran also had a right knee arthrotomy in 
September 1968.  That same day, he was referred for a 
consultation as to whether he met the physical fitness 
standards for induction into service.  Upon examination and 
notation of the two prior surgeries, the Veteran  was 
diagnosed with quad atrophy following right patellectomy.  
The consulting provider determined that the Veteran did not 
meet the medical fitness standards for induction, and that 
his condition was not service aggravated.  The Veteran was 
assigned a physical profile for such condition and was 
recommended suspension of further military training pending 
completion of medical board action.  He continued to be 
treated for a "right knee injury" with a bandage, ice, and 
crutches in July and early August, and was discharged on 
August 14, 1969.  There are no documented complaints or 
treatment for left knee problems.

Additional evidence of record at the time of the previous 
denial included letters and treatment records from the 
Veteran's private providers dated from September 1969 through 
February 1970.  In a September 1969 letter, Dr. DH indicated 
that the Veteran reported twisting his right knee at work in 
1968, which continued to bother him after two operations, and 
he had not been on active physical therapy.  The Veteran 
further reported left knee pain.  Dr. DH noted that the 
Veteran had been on crutches since February 1969 and that he 
was inducted into service in June 1969 but was discharged 
"because of his knees."  In a November 1969 letter, Dr. DH 
noted that the Veteran continued to have pain in the right 
knee and had developed better but did not have excellent quad 
strength in both knees.  The Veteran was to return to Dr. ECH 
for further follow up.  In February 1970, Dr. DH noted that 
the Veteran had not regularly reported for follow up or 
physical therapy at his office.

In a February 1970 letter, Dr. ECH stated that he had seen 
the Veteran many times and first treated him for a right knee 
problem.  He stated that this condition required an operation 
for chondromalacia of the patella, followed by another 
operation for removal of the kneecap (patellectomy), and that 
this knee had "slowly improved since that time."  Dr. ECH 
noted that the Veteran attempted to go into service but could 
not remain because of physical disabilities.  He further 
indicated that the Veteran also had chondromalacia of the 
patella of the left knee, "which is moderately advanced 
probably."  Dr. ECH stated that the Veteran had degenerative 
changes, and the Veteran "date[d] the problem to be after 
jumping off a fork-lift truck ... some time in late Spring of 
1968."  Dr. ECH further stated that he believed the right 
knee would  become rather stabilized, but the left knee had a 
problem with the patella and may need to be removed in the 
future.

Since the May 1970 denial, new evidence has been received in 
the form of service treatment records pertaining to his 
period of active duty and his subsequent service in the 
Guard, post-service VA and private treatment records, and lay 
statements by the Veteran, his family members, and a long-
time friend.  

In particular, the Veteran's June 1969 enlistment examination 
upon entry into active duty records abnormalities or defects.  
The July 1969 decision from his medical board proceedings 
indicates that he was considered medically unfit for 
enlistment due to atrophy following right patellectomy, which 
existed prior to service and was not aggravated by active 
duty.  Further, the Veteran has stated that he was inducted 
despite his recent right knee surgery, received treatment for 
his right knee during active duty, and was discharged due to 
his right knee.  Although such evidence is new, in that it 
was not of record at the time of the previous denial, it is 
not material, as it is redundant of the evidence previously 
before the AOJ, as summarized above.  

Other new evidence does not pertain to the unestablished fact 
of whether the Veteran's right or left knee disorders were 
incurred or aggravated during service.  Specifically, 
statements from the Veteran's wife, sister, and long-time 
friend indicate only that the Veteran had bilateral knee 
problems in the 1970s and since that time.  These individuals 
made no reference to the condition of the Veteran's knees 
prior to or during service.  Further, VA and private 
treatment records dated from May 1997 through November 2009 
reflect continued treatment for bilateral knee disorders, 
with a history of previous bilateral knee surgeries.  
However, there is no evidence in such records as to whether 
the Veteran's preexisting right knee disorder was permanently 
worsened beyond its natural progression as a result of 
service, or whether his left knee disorder was incurred or 
aggravated by service.  As such, this evidence is also not 
material.

On the other hand, some new statements by the Veteran, as 
well as evidence received from his Guard unit, are not 
redundant of the previous evidence and relate to whether his 
claimed disorders were incurred or aggravated during service.  
In particular, as noted above, the Veteran claims that his 
right knee condition was aggravated and his left knee 
condition was incurred as a result of active duty, that he 
was treated for both knees in the 1970s, that his knees were 
further aggravated during his subsequent service in the 
Guard, and that he received a medical discharge from his 
Guard service as a result.  As discussed above, no additional 
post-service treatment records prior to 1997 are available, 
to include from the 1970s.  The Board notes that the Veteran 
is competent to describe the observable symptoms of his 
claimed disabilities, as well as receipt of post-service 
treatment for such symptoms.  See Layno v. Brown, 6 Vet. App. 
465, 469-71 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007).  However, the nature of his claimed 
disorders is such that he is not competent to testify as to 
whether such disorders, particularly his right knee, were 
incurred or aggravated as a result of service.  See id.

Moreover, the Veteran's statements must be considered with 
all evidence of record to determine whether it is sufficient 
to reopen his claims.  In this regard, as noted above, the 
evidence previously of record from his treating providers in 
1969 and 1970 indicated that his right knee showed 
improvement since surgery and after active duty, and that he 
also had left knee problems, that he related his problems to 
a work injury in 1968, and there was no mention of any 
problems in either knee as a result of service.  Further, new 
evidence from the Veteran's Guard unit reflects that he 
underwent a medical evaluation for the purposes of obtaining 
a waiver to allow him to serve as a vehicle driver, since he 
had been discharged from active duty for failure to meet 
medical fitness standards.  See February 1975 Guard records.  
At the December 1975 evaluation, the Veteran reported a 
history of having both kneecaps removed, stating that he had 
no current symptoms.  The examiner found that there was full 
range of motion in both knees, no significant pathology on x-
rays, and normal function, and he was deemed able to 
participate actively in the Guard without restrictions.  The 
Veteran's report of separation from the Guard reflects that 
he served from April 1976 through April 1977 as a dump truck 
driver, and there is no indication of a medical discharge at 
that time.  Service treatment records for his period in the 
Guard include only one non-knee related complaint in August 
1976.  Although the Veteran has claimed that he served in the 
Guard for two years starting in approximately 1972, he also 
indicated that he could not remember exactly when he served, 
and this statement is not born out by his personnel records.

As such, the Board finds that, even if the Veteran is 
competent to testify as to the etiology of his claimed knee 
disorders issue and his statements to that effect are 
presumed credible, such evidence does not raise a reasonable 
possibility of substantiating his claims when considered with 
the previous and new evidence of record.  Therefore, it is 
not sufficient to reopen such claims.  38 C.F.R. § 3.156(a).  

Accordingly, the Board finds that new and material evidence 
has not been received sufficient to reopen the previously 
denied claims.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As 
the preponderance of the evidence is against reopening the 
Veteran's service connection claims for bilateral knee 
disorders, the benefit of the doubt doctrine does not apply 
and the applications must be denied.  38 U.S.C.A. § 5107.


ORDER

New and material evidence having not been received, the 
application to reopen the previously denied service 
connection claim for a right knee disorder is denied.

New and material evidence having not been received, the 
application to reopen the previously denied service 
connection claim for a left knee disorder is denied.




____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


